Citation Nr: 0715466	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-34 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for hypertension. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
chloracne as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1974, including service in the Republic of Vietnam from June 
1969 to June 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  An April 2003 rating decision denied service 
connection for PTSD and service connection for chloracne due 
to herbicide exposure.  The veteran entered a notice of 
disagreement with the denial of service connection for PTSD, 
but did not enter a notice of disagreement with the denial of 
service connection for chloracne, and in August 2004 
submitted a claim to reopen the previously denied claim for 
service connection for chloracne.  A January 2005 rating 
decision determined new and material evidence had not been 
received and denied reopening the claim of service connection 
for chloracne, and denied service connection for peripheral 
neuropathy.  A January 2006 rating decision denied service 
connection for hypertension.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing); however, he failed to 
appear for the hearing scheduled on March 30, 2007.  As the 
veteran has not submitted good cause for failure to appear to 
the secheduled hearing, the request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The weight of the competent medical evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of PTSD.  

2.  The competent medical evidence demonstrates that the 
veteran does not have a currently diagnosed disability of 
peripheral neuropathy. 

3.  The veteran's hypertension was not chronic in service; 
did not manifest to a compensable degree within a year of 
service separation; was not continuous since service 
separation; and there is no competent medical evidence to 
relate currently diagnosed hypertension to service.

4.  The veteran's claim for service connection for chloracne 
as due to exposure to herbicides was denied in an April 2003 
rating decision; the veteran was notified of that decision on 
April 25, 2003, but did not enter a notice of disagreement 
with that decision within one year of issuance of notice. 

5.  The additional evidence received subsequent to the April 
2003 rating decision that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for chloracne as due to herbicide exposure. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred in such service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A (West 2002 & Supp 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2006).

3.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  The April 2003 rating decision that denied service 
connection for chloracne as due to herbicide exposure became 
final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2006).  

5.  New and material evidence has not been received to reopen 
a claim of service connection for chloracne as due to 
herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

VA notice and duty to assist letters dated in October 2004, 
June 2005, August 2005, October 2005, and June 2006 satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.    

 The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.  Service medical records, service personnel records, 
VA examination reports, VA treatment records, and other lay 
statements have been associated with the record.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in June 2006 the appellant was provided with 
notice of the type of evidence needed regarding ratings or an 
effective date, if service connection benefits were granted 
on appeal; however, because the claims are being denied, no 
original ratings or effective dates will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for PTSD 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

On the question of whether the veteran has a diagnosed 
disability of PTSD, although PTSD was indicated upon initial 
screening based on reported symptomatology in July 1995, 
along with other psychiatric disorders of alcohol and drug 
abuse/dependence, the July 1995 prescreening diagnostic 
impressions that included PTSD are outweighed by subsequent 
diagnoses of non-PTSD psychiatric disorder based on a more 
thorough review of the evidence and findings.  The veteran 
was afforded a VA PTSD examination in March 2003 that 
resulted in the examiner's medical conclusion that the 
veteran did not have PTSD; instead, the veteran's psychiatric 
symptoms were diagnosed as Axis I alcohol abuse and cannabis 
abuse, and Axis II personality disorder.  VA treatment 
records, including Vet Center treatment records, show some 
symptoms of PTSD, or that PTSD was suspected, but does not 
show evidence of a medical diagnosis of PTSD in accordance 
with the DSM-IV.   

After a review of all the lay and medical evidence in this 
case, whether or not specifically identified by this 
decision, the Board finds that the weight of the competent 
medical evidence of record demonstrates that the veteran does 
not currently have a diagnosed disability of PTSD.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists). 

In the absence of competent medical evidence of a diagnosis 
of PTSD, service connection for PTSD cannot be granted.  
Because a preponderance of the evidence is against the claim 
for service connection for PTSD, the doctrine of reasonable 
doubt is not applicable and the appeal as to this issue must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Peripheral Neuropathy 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

In order to prevail in a claim for direct service connection, 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313. 

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as organic 
diseases of the nervous system, or develops peripheral 
neuropathy (acute and subacute) that appears within weeks or 
months of exposure to herbicides in service, and manifests to 
a degree of 10 percent or more within one year from the last 
exposure to herbicides during the period of service, service 
connection may be presumed.  These presumptions are 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran generally contends that service 
connection is warranted for peripheral neuropathy.  Service 
medical records show no evidence of peripheral neuropathy 
during service.  There is no evidence of continuous symptoms 
of peripheral neuropathy after service separation, including 
within weeks or months of the last exposure to herbicides in 
service, and including within a year from the last exposure 
to herbicides in service.  Finally, the competent medical 
evidence demonstrates that the veteran does not have a 
currently diagnosed disability of peripheral neuropathy.  

Although the veteran is presumed to have been exposed to 
Agent Orange in service, because the evidence does not show 
that peripheral neuropathy manifested within a year from the 
last in-service exposure to herbicides, and did not appear 
within weeks or months of exposure to herbicides in service, 
presumptive service connection is not warranted.  See 
38 C.F.R. § 3.309(a),(e) (including Note 2 to 38 C.F.R. 
§ 3.309(e)).   

Direct service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Considering service connection as directly 
incurred in service, because the veteran had service in 
Vietnam, his exposure to herbicides is presumed; however, the 
Board finds that the weight of the competent medical evidence 
shows that the veteran does not have a currently diagnosed 
disability of peripheral neuropathy.   

On the question of current disability of peripheral 
neuropathy, the Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for peripheral neuropathy, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hypertension

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
cardiovascular disease, including hypertension, to a degree 
of 10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his currently diagnosed 
hypertension is related to service. 
The evidence shows that the veteran's hypertension was not 
chronic in service.  Service medical records are negative for 
complaints, findings, diagnosis, or treatment for 
hypertension in service.  

The evidence also shows that the veteran's hypertension did 
not manifest to a compensable degree within a year of service 
separation, and was not continuous since service separation.  
The post-service medical evidence shows that hypertension was 
first diagnosed years after service in August 1984.  

In addition, there is no competent medical evidence of record 
that relates the currently diagnosed hypertension to service.  
For these reasons, the Board finds that hypertension was not 
incurred in, or aggravated by, active military service, and 
may not be presumed to have been incurred in or aggravated by 
military service. 
The Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Reopening Service Connection for Chloracne

Service connection for chloracne as due to herbicide exposure 
was previously denied in an April 2003 rating decision.  The 
bases of the prior final denial of service connection 
included that there was no current medical diagnosis of 
chloracne, and there was no competent medical evidence 
relating a current skin disorder to service, including to 
herbicide exposure in service.  The veteran was notified of 
that decision on April 25, 2003, but did not enter a notice 
of disagreement with that decision within one year of 
issuance of notice.  As a result, the April 2003 rating 
decision denial of service connection for chloracne as due to 
herbicide exposure became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103. 

The January 2005 rating decision on appeal reflects that the 
RO determined that new and material evidence to reopen the 
claim for service connection for chloracne as due to 
herbicide exposure had not been received, and denied 
reopening of the claim.  Because the Board has the 
jurisdictional responsibility to consider whether it is 
proper to reopen a claim, the Board will determine whether 
new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened. "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.

The evidence of record at the time of the April 2003 rating 
decision included service personnel records showing Vietnam 
service; service medical records that show treatment for an 
infected cyst of the right cheek and diagnosis of 
folliculitis; and the veteran's lay statements; and no 
medical evidence of a current diagnosis of chloracne.  

The evidence received subsequent to the April 2003 rating 
decision includes VA treatment records that show treatment 
for skin disorders that included epidermoid cyst near the 
corner of the right eye, annular lesions, and rashes 
diagnosed as tinea, dermatitis, and eczema.  The additional 
evidence also includes various medical articles about various 
skin diseases, including chloracne, dermatitis, eczema, and 
acne.  The additional evidence does not include any medical 
evidence of a current diagnosis of chloracne, or medical 
opinion evidence to relate any currently diagnosed skin 
disorders to active duty service, including to exposure to 
herbicides during Vietnam service.  

After a review of all the evidence of record, the Board finds 
that the additional evidence received subsequent to the April 
2003 rating decision that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim (current diagnosis of chloracne or 
medical opinion relating a current skin disability to 
herbicide exposure in service), and does not raise a 
reasonable 


possibility of substantiating the claim for service 
connection for chloracne as due to herbicide exposure.  For 
these reasons, the Board finds that new and material evidence 
has not been received to reopen a claim of service connection 
for chloracne as due to herbicide exposure.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156. 


ORDER

Service connection for PTSD is denied. 

Service connection for peripheral neuropathy is denied. 

Service connection for hypertension is denied. 

New and material evidence has not been received to reopen a 
claim of service connection for chloracne as due to exposure 
to herbicides, and reopening is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


